Dismissed and Memorandum Opinion filed October 5, 2006







Dismissed
and Memorandum Opinion filed October 5, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01067-CV
____________
 
SUSAN J. SPILLIOS, Appellant
 
V.
 
HORN, WALLACE, COLE & CO., LTD.
d/b/a HORN MURDOCK COLE, Appellee
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 05-58586
 

 
M E M O R A N D U M   O P I N I O N
This is
an interlocutory appeal from an order signed September 29, 2005.  On October
August  24, 2006, we granted the parties= joint motion to abate for settlement
and we issued an order abating the case until October 25, 2006, or until
further orders of this court.  On September 27, 2006, appellant filed an
unopposed motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
we lift the abatement and order the appeal dismissed.




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
5, 2006.
Panel consists of Justices Anderson, Edelman, and Frost.